                            Case 4:21-cv-05681-JST Document 1 Filed 07/23/21 Page 1 of 9




                   1    Lois H. Chang, State Bar No. 278146
                        Cassie M. Peabody, State Bar No. 334488
                   2    NEYHART, ANDERSON, FLYNN & GROSBOLL APC
                        369 Pine Street, Suite 800
                   3    San Francisco, CA 94104-3323
                        Tel. (415) 677-9440
                   4    Fax    (415) 677-9445
                        Emails: CPeabody@neyhartlaw.com
                   5           LChang@neyahrtlaw.com

                   6
                        Attorneys for Plaintiffs
                   7

                   8                                UNITED STATES DISTRICT COURT

                   9                               NORTHERN DISTRICT OF CALIFORNIA

                   10    U.A. LOCAL 342 JOINT-LABOR                  Case No. 3:21-cv-5681
                         MANAGEMENT COMMITTEE;
                   11    NORTHERN CALIFORNIA PIPE TRADES             COMPLAINT FOR MONEY ON
                         PENSION TRUST; NORTHERN
                   12    CALIFORNIA PIPE TRADES                      BREACH OF COLLECTIVE
                         SUPPLEMENTAL 401(k) RETIREMENT              BARGAINING AGREEMENT AND
                   13    PLAN; NORTHERN CALIFORNIA PIPE              ERISA VIOLATION
                         TRADES HEALTH AND WELFARE
                   14    TRUST; NORTHERN CALIFORNIA
                         MECHANICAL CONTRACTORS
                   15    ASSOCIATION; LOCAL UNION 342,
                         PLUMBERS & STEAMFITTERS, UNITED
                   16    ASSOCIATION OF JOURNEYMEN AND
                         APPRENTICES OF THE PLUMBING AND
                   17    PIPEFITTING INDUSTRY OF THE
                         UNITED STATES AND CANADA
                   18    (AFLCIO); U.A. LOCAL 342
                         APPRENTICESHIP
                   19    & TRAINING TRUST FUND and Ché
                         Timmons, as Trustee of the above TRUST,
                   20
                                              Plaintiffs,
                   21
                                v.
                   22
                         Manuel P. Walker d/b/a WALKER’S
                   23    PLUMBING SERVICES, a sole ownership;

                   24                         Defendant.

                   25

  NEYHART,         26
 ANDERSON,
  FLYNN &          27                                                                        COMPLAINT (ERISA)
 GROSBOLL
ATTORNEYS AT LAW
                   28                                              - 0-
                            Case 4:21-cv-05681-JST Document 1 Filed 07/23/21 Page 2 of 9




                   1    Plaintiffs allege as follows:
                                                              I.      INTRODUCTION
                   2

                   3           1.      This is an action arising under the Employee Retirement Income Security Act of

                   4    1974 (“ERISA”), as amended, 29 U.S.C. § 1001, et seq and Section 301 of the Labor Management
                   5    Relations Act (“LMRA”), 29 U.S.C. § 185, as a result of a breach of collective bargaining
                   6
                        agreements, in that Plaintiffs are multi-employer benefit plans bringing this action to collect unpaid
                   7
                        contributions to the plans and to remedy the breach of contract.
                   8
                               2.      Defendant Manuel P. Walker d/b/a WALKER’S PLUMBING SERVICES, a sole
                   9

                   10
                        ownership, has unlawfully failed to submit $8,067.26 in underpaid principal contributions,

                   11   $1,613.45 in Liquidated Damages, and $3,099.82 in interest, for a total amount of $12, 780.53. The

                   12   amount was found owing pursuant to a payroll audit conducted of Defendant’s records for the period
                   13
                        of January 2018 through December 2019, as required by its Collective Bargaining Agreements and
                   14
                        Trust Agreement.
                   15
                                                             II.     JURISDICTION
                   16
                               3.      Jurisdiction. Jurisdiction exists pursuant to the Employee Retirement Income
                   17

                   18   Security Act (“ERISA”) § 515, 29 U.S.C. § 1132 in that Plaintiffs seek to enforce the provisions of

                   19   ERISA and the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek

                   20   equitable relief to redress such violations, and seek all other appropriate relief under ERISA.
                   21
                               4.      This is also an action to enforce the terms of Collective Bargaining Agreements
                   22
                        between the parties pursuant to the Labor Management Relations Act (“LMRA”) § 301, 29 U.S.C.
                   23
                        § 185, in that Plaintiffs seek to enforce the terms and conditions of Collective Bargaining
                   24
                        Agreements between the Defendant and the union, and Plaintiffs are a third-party beneficiary to that
                   25

  NEYHART,         26   agreement.
 ANDERSON,
  FLYNN &          27                                                                                    COMPLAINT (ERISA)
 GROSBOLL
ATTORNEYS AT LAW
                   28                                                    - 1-
                            Case 4:21-cv-05681-JST Document 1 Filed 07/23/21 Page 3 of 9



                               5.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

                   1    supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that
                   2
                        they arise out of a common nucleus of operative facts that form the basis of the federal claims
                   3
                        asserted herein, each of which has a substantial ground in federal jurisdiction.
                   4
                                                                III.   VENUE
                   5
                              6.       Venue is appropriate where the Trust Funds plan is administered, where the breach
                   6
                        took place, or where a defendant resides or may be found pursuant to ERISA § 502, 29 U.S.C. §
                   7
                        1132. Venue is appropriate in this District as Plaintiffs’ Trust Funds are administered at their
                   8
                        principal place of business in Concord, California and Defendant conducts business in this District
                   9
                        (in Contra Costa and other Bay Area counties) and breaches of contract took place in this District.
                   10
                        Thus, jurisdiction and venue are properly with this Court.
                   11
                                                          IV.           PARTIES
                   12

                   13          7.      Plaintiffs; NORTHERN CALIFORNIA PIPE TRADES PENSION TRUST

                   14   (“Pension Trust”); NORTHERN CALIFORNIA PIPE TRADES SUPPLEMENTAL 401(k)
                   15   RETIREMENT PLAN (“Supplemental Retirement Plan”); NORTHERN CALIFORNIA PIPE
                   16
                        TRADES HEALTH AND WELFARE TRUST (“Health and Welfare Trust”); U.A. LOCAL 342
                   17
                        APPRENTICESHIP & TRAINING TRUST FUND (“Apprenticeship Fund”) and CHÉ
                   18
                        TIMMONS, AS TRUSTEE OF THE ABOVE TRUST (collectively referred to hereinafter as the
                   19

                   20
                        “Trust Funds”), are employee benefit plans as defined in ERISA, 29 U.S.C. § 1002(3), (37) and

                   21   29 U.S.C. § 1132(d)(1) and are jointly trusteed employee benefit trusts pursuant to the LMRA, 29

                   22   U.S.C. § 186(c)(5). The Board of Trustees of each Trust Fund is a fiduciary of each respective
                   23
                        fund. The Funds and their fiduciaries are together referred to herein as “Trust Funds” or
                   24
                        “Plaintiffs.” Employers make contributions to the Trust Funds pursuant to the terms of their
                   25

  NEYHART,         26
 ANDERSON,
  FLYNN &          27                                                                                      COMPLAINT (ERISA)
 GROSBOLL
ATTORNEYS AT LAW
                   28                                                    - 2-
                           Case 4:21-cv-05681-JST Document 1 Filed 07/23/21 Page 4 of 9



                        collective bargaining agreement with Plaintiffs United Association Local 342 (hereinafter “the

                   1    Union”), and pursuant to agreeing to be bound by the related trust agreement.
                   2
                              8.      Plaintiff U.A. LOCAL 342 JOINT-LABOR MANAGEMENT COMMITTEE (“the
                   3
                        JLM Committee”) is a jointly managed fund and related entity, pursuant to the LMRA. The JLM
                   4
                        Committee is the authorized representative for handling collection matters for all of the Trust
                   5
                        Funds and related entities.
                   6

                   7          9.      Plaintiff LOCAL UNION 342, PLUMBERS & STEAMFITTERS, UNITED

                   8    ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THE PLUMBING AND
                   9    PIPEFITTING INDUSTRY OF THE UNITED STATES AND CANADA (AFLCIO) (“UA
                   10
                        Local342”) is a labor organization as defined in § 2(5) of the National Labor Relations Act
                   11
                        (“NLRA”), 29 U.S.C. § 152(5) and is the Union that is party to the Collective Bargaining
                   12
                        Agreement and Trust Agreements, and whose members are participants of the Trust Funds.
                   13

                   14
                             10.      Plaintiff NORTHERN CALIFORNIA MECHANICAL CONTRACTORS

                   15   ASSOCIATION (“NCMCA”) is an Employer Association who is signatory to the Collective

                   16   Bargaining Agreement with UA Local 342.
                   17
                             11.      Plaintiff CHÉ TIMMONs is Trustee and chairman of the above-referenced Trust
                   18
                        Funds, within the meaning of ERISA § 402, 29 U.S.C. § 1102. As a Trustee Mr. Timmons has a
                   19
                        duty, jointly exercised with other Trustees of those funds, to administer the Trusts for the
                   20
                        exclusive benefit of the covered employees in accordance with the Labor Management Relations
                   21

                   22   Act ("LMRA") § 302(c)(5), 29 U.S.C. § 186(c)(5), ERISA, and the terms of each of the Trusts'

                   23   written Trust Agreements. That fiduciary duty includes the collection of unpaid employer

                   24   contributions and related losses.
                   25

  NEYHART,         26
 ANDERSON,
  FLYNN &          27                                                                                   COMPLAINT (ERISA)
 GROSBOLL
ATTORNEYS AT LAW
                   28                                                   - 3-
                             Case 4:21-cv-05681-JST Document 1 Filed 07/23/21 Page 5 of 9



                                12.     Hereinafter, the JLM committee, UA Local 342 and NCMCA will be collectively

                   1    referred to as the “related entities.”
                   2
                                13.     Plaintiffs are informed and believe, and upon that ground allege, that at all times
                   3
                        material herein, Defendant Manuel P. Walker d/b/a WALKER’S PLUMBING SERVICES, a sole
                   4
                        proprietorship, (hereinafter referred to as “Defendant”) holds a California contractor’s license
                   5
                        number 739735. Defendant resides and engages in the plumbing and/or pipefitting business in
                   6

                   7    Contra Costa County, California, and surrounding areas.

                   8            14.     At all times material herein, Defendant is an employer within the meaning of Section
                   9    3(5) and Section 515 of ERISA (29 U.S.C. §§1002(5), 1145), and is an employer in an industry
                   10
                        affecting commerce within the meaning of Section 301 of the LMRA (29 U.S.C. §185).
                   11
                                                          V.     FACTUAL ALLEGATIONS
                   12
                                15.     Plaintiffs incorporate by reference and re-allege paragraphs 1-14 as if set out in full.
                   13

                   14
                                16.     At all times material herein, there have been in full force and effect a collective

                   15    bargaining agreement, titled Master Labor Agreement, covering the wages, hours, and conditions

                   16    of employment of certain employees of Defendant. Attached hereto as Exhibit A is a true and
                   17
                         correct copy of the applicable CBA, effective July 1, 2018 to June 30, 2021.
                   18
                                17.     Defendant signed a letter of assent with the UA Local 342, through which
                   19
                         Defendant agrees to be bound by the terms and conditions of the Collective Bargaining
                   20
                         Agreement. Attached hereto as Exbibit B is a true and correct copy of the applicable letter of
                   21

                   22    assent between Plaintiff and Defendant, dated August 9, 2017.

                   23           18.     The collective bargaining agreement (hereinafter “CBA”), Article 10, provides that

                   24    each individual employer signatory to the CBA agrees to be bound by all provisions of related
                   25
                         Trust Agreements.
  NEYHART,         26
 ANDERSON,
  FLYNN &          27                                                                                     COMPLAINT (ERISA)
 GROSBOLL
ATTORNEYS AT LAW
                   28                                                     - 4-
                           Case 4:21-cv-05681-JST Document 1 Filed 07/23/21 Page 6 of 9



                              19.      The CBA and Trust Agreements require Defendant to maintain time records or

                   1    timecards, and to permit an authorized Trust Fund representative to examine such records of
                   2
                        Defendant as are necessary to determine whether Defendant has made full payment of all sums
                   3
                        owed to ERISA Plaintiffs. Should an audit of Defendant’s records reveal Defendant has failed to
                   4
                        provide full and prompt payment of all sums due to Plaintiffs, Defendant must reimburse
                   5
                        Plaintiffs for the amounts due, including audit fees, in addition to any other obligations pursuant
                   6

                   7    to the CBA and Trust Agreements.

                   8          20.      Plaintiff did perform an audit of defendant’s records for the time period of January
                   9    2018 to December 2019. Defendant was found owing $8,067.26 in underpaid principal
                   10
                        contributions, $1,613.45 in Liquidated Damages, and $3,099.82 in interest, for a total amount of
                   11
                        $12,780.53 owing to Plaintiff Trust Funds and its related entities. Defendant was made aware of
                   12
                        this outstanding balance on multiple occasions but disputed that it owed Plaintiff Trust Funds and
                   13

                   14
                        its related entities any money.

                   15         21.      Under the terms of the CBA and governing Trust Agreements to which the

                   16   Defendant has agreed to be bound, an employer who fails to make timely contributions to the
                   17
                        Trust Funds for employee fringe benefits is liable to the Trust Funds for all unpaid contributions,
                   18
                        liquidated damages, interest at the rate on the unpaid contributions, as well as attorneys’ fees and
                   19
                        court costs.
                   20
                              22.      Defendant has failed to pay underpaid fringe benefit contributions due to Plaintiffs,
                   21

                   22   in the amount of at least $12,780.53. Defendant was aware of this outstanding balance and was

                   23   given multiple opportunities to pay, but defendant denied and has repeatedly refused to pay the

                   24   amounts owed. Liquidated damages and interest have been incurred and are also owed to
                   25
                        Plaintiffs for the underpaid contributions for the 2018 to 2019 audit period.
  NEYHART,         26
 ANDERSON,
  FLYNN &          27                                                                                   COMPLAINT (ERISA)
 GROSBOLL
ATTORNEYS AT LAW
                   28                                                   - 5-
                            Case 4:21-cv-05681-JST Document 1 Filed 07/23/21 Page 7 of 9



                               23.     Plaintiffs are also entitled to recover any and all other contributions, and all

                   1    liquidated damages and interest on delinquent contributions not specified above, found due on
                   2
                        timecards, audit, or otherwise, including estimated contributions for any months Defendant fails
                   3
                        to report to Plaintiffs, through the time of Judgment. Plaintiffs reserve the right to conduct a
                   4
                        further audit to determine whether there are any additional amounts due from Defendant.
                   5
                               24.     Plaintiffs’ Boards of Trustees have been authorized to collect and distribute monies
                   6

                   7    due to the Bargained Entities as well as contributions due to the Union under the CBA and Trust

                   8    Agreements.
                   9                            VI.     FIRST CAUSE OF ACTION
                   10
                                           Delinquent Contributions under ERISA– 29 U.S.C. § 1145

                   11          25.     Plaintiffs incorporate by reference and re-allege paragraphs 1-24 as if set out in full.

                   12          26.     Jurisdiction. This is an action to collect unpaid contributions found owing to multi-
                   13
                        employer benefit plans pursuant to the terms of the CBA and Trust Agreements. Jurisdiction is
                   14
                        pursuant to ERISA, 29 U.S.C. §§ 1132 (a), (e), (g) and § 1145.
                   15
                               27.     Defendant’s actions constitute a failure of an employer to make contributions to the
                   16
                        Trust Funds and its related entities, pursuant to 29 U.S.C. § 1145. Defendant has a statutory duty to
                   17

                   18   timely make the required payments to Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA

                   19   § 301(a). By failing to make the required payments to Plaintiffs, Defendant breached CBA and Trust

                   20   Agreements and is in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
                   21
                               28.     Defendant owes Plaintiffs approximately $8,067.26 in unpaid principal
                   22
                        contributions, plus $1,613.45 in liquidated damages, and $3,099.82 in interest for the period of
                   23
                        January 2018 to July, 2021.
                   24
                               29.     Plaintiffs are entitled to judgment for all unpaid contributions, liquidated damages,
                   25

  NEYHART,         26   interest and attorneys’ fees and costs, pursuant to 29 U.S.C. § 1132(g)(2).
 ANDERSON,
  FLYNN &          27                                                                                     COMPLAINT (ERISA)
 GROSBOLL
ATTORNEYS AT LAW
                   28                                                     - 6-
                            Case 4:21-cv-05681-JST Document 1 Filed 07/23/21 Page 8 of 9



                               30.     Defendant’s conduct has caused the Trusts Fund to suffer harm and actual and

                   1    impending irreparable loss in the monies that are unavailable to provide contractual benefits to
                   2
                        participants and beneficiaries of the Trust Funds; the Trust Funds will suffer excessive
                   3
                        administrative and legal costs in continuing to attempt to collect monies not submitted on a timely
                   4
                        basis; the Trust Funds will not have the benefit of investment incomes on monies due to the Trusts
                   5
                        from Defendant; and individual participants in the Trust Funds will not receive their contractual
                   6

                   7    benefits, including health care, pension and apprenticeship benefits.

                   8           31.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing
                   9    and irreparable injury, loss and damage unless Defendant is ordered specifically to perform all
                   10
                        obligations required to be performed by Defendant under ERISA, 29 U.S.C. §§ 1101-1381, the
                   11
                        LMRA, 29 U.S.C. §§ 141-197, and the CBA and Trust Agreements, and are restrained from
                   12
                        continuing to refuse to perform as required thereunder.
                   13

                   14
                                                    VII. SECOND CAUSE OF ACTION
                                                   Breach of Collective Bargaining Agreement
                   15                                  (LMRA - 29 U.S.C. § 185, et seq.)

                   16          32.     Plaintiffs incorporate by reference and re-allege paragraphs 1-31 as if set out in full.
                   17
                               33.     Jurisdiction. This is an action to enforce the collective bargaining agreements
                   18
                        pursuant to 29 U.S.C. § 185(a).
                   19
                               34.     Defendant’s failure to pay fringe benefit contributions has breached the CBAs and
                   20
                        the applicable Trust Agreements between the Defendant and the Union to the detriment of the
                   21

                   22   Plaintiffs. As a result, Plaintiffs are entitled to damages, liquidated damages, interest, reasonable

                   23   attorneys’ fees and costs pursuant to the agreement.

                   24          35.     Plaintiffs are entitled to pursue this claim as the intended third-party beneficiaries to
                   25
                        the CBA and Trust Agreements. Schneider Moving & Storage Co. v. Robbins, et al. (1984) 466 U.S.
  NEYHART,         26
 ANDERSON,
  FLYNN &          27                                                                                     COMPLAINT (ERISA)
 GROSBOLL
ATTORNEYS AT LAW
                   28                                                     - 7-
                            Case 4:21-cv-05681-JST Document 1 Filed 07/23/21 Page 9 of 9



                        364, 80 L.Ed.2d 366, 104 S.Ct. 1844 and U.A. Local 342 Apprenticeship and Training Trust v.

                   1    Babcock & Wilcox (9th Cir. 2005) 396 F.3d 1056.
                   2
                               36.     Defendant’s obligations pursuant to the Bargaining Agreements as set forth above is
                   3
                        a continuing obligation, Defendant’s may be continuing to breach the Bargaining Agreements by
                   4
                        their failure to pay monies due to Plaintiffs.
                   5
                                                          VIII. PRAYER FOR RELIEF
                   6

                   7    WHEREFORE, PLAINTIFFS PRAY THIS COURT FOR A JUDGMENT AGAINST

                   8    DEFENDANT AS FOLLOWS:
                   9
                               1.      For at least $8,067.26 in underpaid principal contributions, $1,613.45 in Liquidated
                   10
                                       Damages, and $3,099.82 in interest, for a total amount of $12, 780.53, as a result of
                   11
                                       Defendant’s breach of the CBA and Trust Agreements.
                   12
                               2.      For prejudgment interest according to proof;
                   13
                               3.      For reasonable attorney’s fees and costs of suit and any further amounts according
                   14
                                       to proof; and
                   15
                               4.      For an order, requiring that Defendant comply with its obligations to Plaintiffs under
                   16
                                       the terms of the Bargaining Agreements and the Trust Agreements; and
                   17
                               5.      For such equitable relief and any other relief as this court deems just and proper.
                   18

                   19

                   20
                                                               Respectfully submitted,
                   21   Dated: July 23, 2021
                                                               NEYHART, ANDERSON, FLYNN & GROSBOLL
                   22
                                                               By: __/s/_Cassie M. Peabody_________________
                   23
                                                                      Cassie M. Peabody
                   24
                                                                      Lois H. Chang
                                                                      Attorneys for Plaintiffs
                   25

  NEYHART,         26
 ANDERSON,
  FLYNN &          27                                                                                   COMPLAINT (ERISA)
 GROSBOLL
ATTORNEYS AT LAW
                   28                                                    - 8-
